Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I corresponding to claims 1, 2, 9, 12, 14, 16, and 58 filed on July 1, 2022 is acknowledged. Applicant’s election of species: i) anti-SHP2 as the anti-cancer therapy other than immune checkpoint therapy; ii) PD-1 as the immune checkpoint; iii) pembrolizumab as the specific anti-PD-1 antibody; and iv) JAK1 as the specific JAK/STAT signaling pathway component, for search purpose, is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 1, 2, 9, 12, 14, 16, 21, 22, 29, 33, 34, 40, 45, 48, 50, 52, and 58-61 are pending.
Claims 14, 21, 22, 29, 33, 34, 40, 45, 48, 50, 52, and 59-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1, 2, 9, 12, 16, and 58 are under consideration as they read on the elected species. 

Specification
The disclosure is objected to because of the following informalities: 
Two examples are referred as Example 5 on page 150 and 151.
Two examples are referred as Example 7 on page 152 and 153.
Appropriate correction is required.

Drawings
The drawings are objected to because Fig. 2G, Fig. 4J, Fig. 4K, Fig. 4O, Fig. 5F, Fig. 6K, Figs. 7B, 7D, 7E, 7F, 7H and Fig. 8 are illegible.  In addition, in Fig 2A, “ulmonary lesions” should be “pulmonary lesions”; in Fig. 4A, “Fbxw7 (NB100-8” is not complete; in Fig 4E, lines in the graph do not have proper labels; in Fig. 5G, the y-axis of left graph does not have legend; in Fig. 6C, data for pERK, ERK and SOX8 are missing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 9, 12, 16, and 58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea and law of nature without significantly more. The claim(s) recite(s) a method of identifying the likelihood of a cancer in a subject to be resistant to an immune checkpoint therapy, the method comprising: a) obtaining or providing a sample comprising cancer cells from a subject having the cancer; b) measuring the presence, copy number, amount, and/or activity of Fbxw7 in the subject sample; and c) comparing the presence, copy number, amount, and/or activity of Fbxw7 in a control, wherein the absence of or a significantly decreased amount or activity of Fbxw7 in the subject sample and/or the presence of or a significantly increased amount or activity of Fbxw7 having a loss of function mutation in the subject sample relative to the control sample identifies the cancer as being less likely to be responsive to the immune checkpoint therapy; and wherein the presence of or a significantly increased amount or activity of Fbxw7 in the subject sample and/or the absence of or a decreased amount or activity of Fbxw7 having a loss of function mutation in the subject sample relative to the control sample identifies the cancer as being more likely to be responsive to the immune checkpoint therapy. This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under the broadest reasonable interpretation (BRI), the terms of the claims are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111.01.
Claim1 is drawn to a method for identifying the likelihood of a cancer in a subject to be resistant to an immune checkpoint therapy. Thus, the claims are to processes, which fall in one of the statutory categories of invention. See MPEP 2106.03.
As explained in MPEP 2106.04(11) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. The eligibility analysis comprises three-step tests: Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
1) Step 2A Prong one: evaluating whether the claim recites a judicial exception (MPEP 2106.3); 2) Step 2A Prong two: evaluating whether the claim as a whole integrates the recited judicial exception into a practical application of the exception (MPEP 2106.4); 3) Step 2B: evaluating whether the claim as a whole amounts to significantly more than the recited exception (MPEP 2106.5).  
The present claims are directed to a process so Step 1 is satisfied.
Step 2A Prong One: Claim 1 recites the limitation of “identifying the likelihood of a cancer in a subject to be resistant to an immune checkpoint therapy,…, wherein the absence of or a significantly decreased amount or activity of Fbxw7 in the subject sample and/or the presence of or a significantly increased amount or activity of Fbxw7 having a loss of function mutation in the subject sample relative to the control sample identifies the cancer as being less likely to be responsive to the immune checkpoint therapy; and wherein the presence of or a significantly increased amount or activity of Fbxw7 in the subject sample and/or the absence of or a decreased amount or activity of Fbxw7 having a loss of function mutation in the subject sample relative to the control sample identifies the cancer as being more likely to be responsive to the immune checkpoint therapy”, a calculation/evaluation/judgment step. Based on the enumerated groupings of abstract ideas in MPEP 2106.04: “Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”, accordingly the limitation falls into the “mental process” grouping of abstract ideas.
Claim 1 recites a judicial exception, as set forth above, and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea, the claims recite the additional element of “a) obtaining or providing a sample comprising cancer cells from a subject having the cancer; b) measuring the presence, copy number, amount, and/or activity of Fbxw7 in the subject sample; and c) comparing the presence, copy number, amount, and/or activity of Fbxw7 in a control” in the limitation of the evaluation/judgment step.  Although this limitation indicates that additional steps are to be performed this limitation is recited at such a high level of generality making the limitation’s inclusion in this claim at best nominal. As stated in MPEP 2106.04(a), a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).  Similarly, the limitation in the instant claims thus fails to meaningfully limit the claim because it does not require any particular application of the recited limitation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, however, the additional elements are routine methods for an ordinary skilled person in the art. MPEP 2106.05(d) II teaches that:
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

Thus, these routine measuring methods do not add an inventive concept to the instant claim.
Claims 9 and 12 recites the additional element “wherein the immune checkpoint therapy inhibits an immune checkpoint, optionally wherein the immune checkpoint is selected from the group consisting of CTLA-4, PD-1, VISTA, B7-H2, B7-H3, PD-L1, B7-H4, B7-H6, ICOS, HVEM, PD-L2, CD160, gp49B, PIR-B, KIR family receptors, TIM-1, TIM-3, TIM-4, LAG-3, GITR, 4-IBB, OX-40, BTLA, SIRPalpha (CD47), CD48, 2B4 (CD244), B7.1, B7.2, ILT-2, ILT-4, TIGIT, HHLA2, butyrophilins, A2aR, and any combination thereof, optionally wherein the immune checkpoint is PD-1 or a combination of PD-1 and CTLA-4” (claim 9); or “wherein the immune checkpoint therapy comprises an anti-PD-1 antibody, optionally wherein the anti-PD-1 antibody is selected from the group consisting of pembrolizumab, nivolumab, pidilizumab, AMP-224, AMP-514, and PDR001” (claim 12). However, these claims are dependent on claim 1, as the analysis set forth above, these claims are still drawn to a calculation/evaluation/judgement step without significant more.
Claims 16 recites the additional element “wherein the control is determined from a cancerous or non-cancerous sample from the subject or a member of the same species to which the subject belongs or wherein the control is determined from a cancerous or non-cancerous sample from a member of the same species to which the subject belongs; optionally wherein the control does not comprise cells; optionally wherein the control is a sample that comprises cells or does not comprise cells; and/or optionally wherein the control sample comprises cancer cells that are resistant to the immune checkpoint therapy or are not resistant to the immune checkpoint therapy” (claim 16). As set forth above, these limitations are recited at such a high level of generality or a particular field of use making the limitation’s inclusion in this claim at best nominal or routine/conventional activities, do not add an inventive concept to the claims. 
Claim 58 recites the additional element “further comprising comparing the activity and/or phosphorylation of the JAK/STAT signaling pathway in the subject sample and control sample, optionally wherein the phosphorylation of the JAK/STAT signaling pathway is determined using phosphorylation of JAK1 and/or STAT1”. As the analysis set forth above, this claim recites a calculation/evaluation/judgment step without significant more. Therefore, the claims as whole do not mount to significantly more than the recited exception. 
Claim 2 recites the additional element “further comprising recommending, prescribing, or administering the immune checkpoint therapy if the cancer is determined likely to be responsive to the immune checkpoint therapy or administering an anti-cancer therapy other than the immune checkpoint therapy as a single agent if the cancer is determined be less likely to be responsive to the immune checkpoint therapy”. However, this limitation is recited at such a high level of generality, making the limitation (recommending, prescribing, or administering)’s inclusion of this claim at best nominal, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. The instructions to apply an exception cannot provide an inventive concept. Therefore, the claim as whole does not mount to significantly more than the recited exception.
Claims 1, 2, 9, 12, 16, and 58 are properly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9, 12, 16, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "activity of Fbxw7 having a loss of function mutation" renders the claim indefinite because it is unclear what activity is encompassed by the claim.
Claims 2, 9, 12, 16, and 58 are also rejected because they are dependent on claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 9, 12, 16, and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
The rejected claims are drawn to a method of identifying the likelihood of a cancer in a subject to be resistant to an immune checkpoint therapy, the method comprising: a) obtaining or providing a sample comprising cancer cells from a subject having the cancer; b) measuring the presence, copy number, amount, and/or activity of Fbxw7 in the subject sample; and c) comparing the presence, copy number, amount, and/or activity of Fbxw7 in a control, wherein the absence of or a significantly decreased amount or activity of Fbxw7 in the subject sample and/or the presence of or a significantly increased amount or activity of Fbxw7 having a loss of function mutation in the subject sample relative to the control sample identifies the cancer as being less likely to be responsive to the immune checkpoint therapy; and wherein the presence of or a significantly increased amount or activity of Fbxw7 in the subject sample and/or the absence of or a decreased amount or activity of Fbxw7 having a loss of function mutation in the subject sample relative to the control sample identifies the cancer as being more likely to be responsive to the immune checkpoint therapy. 
The claims encompass a broad genus of cancer. It is known that cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level. 
The claims encompass a broad genus of immune checkpoint therapy. Based on the Specification, "immune checkpoint" refers to a group of molecules on the cell surface of CD4+ and/or CD8+ T cells that fine-tune immune responses by down-modulating or inhibiting an anti-tumor immune response. Immune checkpoint proteins are well known in the art and include, without limitation, CTLA-4, PD-1, VISTA, B7-H2, B7-H3, PD-Ll, B7-H4, B7-H6, 2B4, ICO S, HVEM, PD-L2, CD160, gp49B, PIR-B, KIR family receptors, TIM-1, TIM-3, TIM-4, LAG-3, BTLA, SIRPalpha (CD47), CD48, 2B4 (CD244), B7.1, B7.2, ILT-2, ILT-4, TIGIT, A2Ar, and/or any combination thereof. “Immune checkpoint therapy” refers to the use of agents that inhibit immune checkpoint nucleic acids and/or proteins. See [0066] and [0067] of published Application). Thus, the agents used for the therapy can be small molecule drug, peptide, protein, antibody, oligonucleotide, or siRNA, etc… These compounds vary significantly, have different structures and physical/chemical properties, target to different checkpoints and function through different mechanisms. 
 Furthermore, the claims encompass a broad genus of “loss of function mutation”. Given BRI, “loss of function mutation” would include substitution, insertion, deletion, inversion, translocation, and gene silencing.
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Gath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention"); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) ("the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed").
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics. i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
However, in view of the above, the specification does not provide adequate written description of the claimed method. For cancers, the specification only discloses two cancers D4M3A (melanoma) and MC38 (colon carcinoma), See [0360]; for immune checkpoint therapy, the specification discloses only one immune checkpoint therapy with one anti-PD-1 antibody (clone 29F.1A12), See [0365] which is associated with Fbxw7 mutations, See Examples 2, 6; for “loss of function mutations”, the specification discloses that a Fbxw7 (R505C) melanoma tumor and a Fbxw7-deficient melanoma tumor (generated using CRISPR) are more resistant to a specific anti-PD1 antibody treatment, See Example 6. The specification fails to provide information about whether the claimed method can be applied to other cancers, other immune checkpoint therapies and other loss of function mutations of Fbxw7.
For Fbxw7, Sato (Sato et al., Oncotarget, vol. 6, No. 5, page 3292-3305, Publication Date: 2014-12-26) teaches that the FBXW7 functions as a tumor suppressor and mutations in FBXW7 are linked to tumorigenesis in hematopoietic tumors. However, this is not as clear for other cancer types. For example, inactivation of Fbxw7 can be associated with favorable prognosis in only a subset of breast cancers, suggesting that the physiological role of FBXW7 and consequences of its loss may be dependent on cell types and contexts, See page 3293, col. 1, para. 1. Galon (Galon et al., WO 2017/103086 A1, Publication Date: 2017-06-22, cited in IDS) teaches that Fbxw7 is inactivated by mutation in diverse human cancer types, See page 2, lines 28-29. And mutations of FBXW7 are associated with the absence of metastasis and correlated with increase expression of T-cell proliferation, antigen presentation functions and high levels of immune checkpoint molecules. This important pre-existing antitumor immune response is a prerequisite for a checkpoint blockade cancer immunotherapy. See page 8, lines 19-25. In particular, among CRC patients, genes involved in response to interferon-gamma, positive regulation of T cell activation, e.g. IRF1, genes encoding immune checkpoint molecules, e.g. PD-L1, PD1, were upregulated in Fbxw7 mutated patients. See bridging paragraph of pages 8-9. Galon teaches that a Fbxw7 gene mutation can be used as a biomarker for the response of a patient to checkpoint blockade cancer immunotherapy since patients with a mutated Fbxw7 gene have a strong T-cell response with augmented immune checkpoint molecules expression. The immune checkpoint blockade cancer immunotherapy will provide a boost to the pre-existing immune response. See page 14, para. 2.
However, opposite to Galon, based on the instant Specification, Fbxw7 deletion or loss of function also decreased the expression of PD-L1 and IRF1 in melanoma-originated tumor. See Example 7; page 155, lines 9-11; and Fig. 6F. Consistent with these observations, tumors with mutated Fbxw7 are resistant to anti-PD1 antibody therapy. 
Taken together, one of ordinary skilled in the art would have recognized that inactivation of Fbxw7 in different cancers would have led to different gene expression patterns, for example, PD-L1 and IRF1 would be up-regulated in CRC, but down-regulated in melanoma which would have had impact on immune checkpoint therapy, e.g. therapy targeted to PD1/PD-L1 axis. Thus, one of ordinary skilled in the art would not have expected for all cancers, all immune checkpoint therapy and all types of loss of function mutations, “the absence of or a significantly decreased amount or activity of Fbxw7 in the subject sample and/or the presence of or a significantly increased amount or activity of Fbxw7 having a loss of function mutation in the subject sample relative to the control sample identifies the cancer as being less likely to be responsive to the immune checkpoint therapy; and wherein the presence of or a significantly increased amount or activity of Fbxw7 in the subject sample and/or the absence of or a decreased amount or activity of Fbxw7 having a loss of function mutation in the subject sample relative to the control sample identifies the cancer as being more likely to be responsive to the immune checkpoint therapy”.
Accordingly, the specification lacks adequate written description for the claimed method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 9, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galon (Galon et al., WO 2017/103086 A1, Publication Date: 2017-06-22, cited in IDS).
Galon teaches a method for predicting the response of a patient suffering from cancer to a checkpoint blockade cancer immunotherapy, said method comprising the step of determining if a Fbxw7 gene is mutated in a tumor sample of said patient, wherein a mutation of the Fbxw7 gene is predictive of a response to the checkpoint blockade cancer immunotherapy. See page 1, lines 27-31.
Galon teaches that methods of determining whether or not a cancer patient has a mutated Fbxw7 gene (point mutations, deletions, or additions, including the absence of the gene by complete deletion and promoter silencing) and thereby determining whether or not the patient is a candidate for checkpoint blockade cancer immunotherapy. See page 3, para. 2.
Galon teaches various immune checkpoint molecules, including PD-1, CTLA-4, B7-H3, TIGIT, TIM-3, A2AR, VISTA, KIR, BTLA, B7-H4, PD-L1, and PD-L2. See page 4.
Galon teaches that the tumor sample of the patient may be obtained by biopsy or resection. See page 3, line 26.
Galon teaches various PD-1 antibodies, including pembrolizumab. See page 8, lines 4-6. 
Galon teaches that FBXW7 mutations were significantly more frequent in M0 patients (CRC patients without metastases). Furthermore, genes involved in response to interferon-gamma, positive regulation of T cell activation (IRF1, CXCL9, CCL5, GNL Y, GZMA, NKG7) and MHC class II related pathways (HLA-DMA, HLADMB, HLA-DPA1, HLA-DPB1, HLA-DRA, HLA-DRB6, CD74), genes encoding immune checkpoint molecules (LAG3, PD1, PD-L1 (CD274), IDO1, TIGIT, TIM3, CTLA4, ICOSLG, KIR2DL 1, KIR2DL2, KIR2DL3, KIR3DL 1, KIR3DL2, KIR3DL3), as well as genes involved in the citric acid cycle or glycolysis related terms were upregulated in FBXW7 mutated patients. In comparison, M0 patients without FBXW7 mutation had upregulated genes involved in apoptosis, regulation of proteolysis and negative regulation of cell proliferation. See page 9, line 10-23.
Galon teaches that FBXW7 mutation could increase T-cell proliferation and antigen presentation functions through increases pro-inflammatory signaling. See page 14, lines 2-4.
Galon teaches that these results have important clinical implications including current clinical trials designed to enhance T lymphocyte function (checkpoint blockade cancer immunotherapy, such as anti-CTLA4, anti-PD1, anti-PDL1) and ultimately for successfully treating patients with various cancers. In particular, the results demonstrate that a FBXW7 gene mutation can be used as a biomarker for the response of a patient to checkpoint blockade cancer immunotherapy since patients with a mutated FBXW7 gene have a strong T-cell response with augmented immune checkpoint molecules expression. The immune checkpoint blockade cancer immunotherapy will provide a boost to the pre-existing immune response. See page 14, lines 10-18.
Regarding claim 2, Galon teaches a method for treating a patient suffering from cancer, wherein said method comprises the steps of: -determining if a Fbxw7 gene is mutated in a tumor sample of said patient; and -administering to said patient a checkpoint blockade cancer immunotherapy agent if said patient has a tumor cell which harbors a mutated Fbxw7 gene. See page 2, lines 15-19.
Galon teaches as set forth above. Galon does not explicitly teaches that the method comprising “c) comparing the presence, copy number, amount, and/or activity of Fbxw7 in a control wherein the absence of or a significantly decreased amount or activity of Fbxw7 in the subject sample and/or the presence of or a significantly increased amount or activity of Fbxw7 having a loss of function mutation in the subject sample relative to the control sample identifies the cancer as being less likely to be responsive to the immune checkpoint therapy; and wherein the presence of or a significantly increased amount or activity of Fbxw7 in the subject sample and/or the absence of or a decreased amount or activity of Fbxw7 having a loss of function mutation in the subject sample relative to the control sample identifies the cancer as being more likely to be responsive to the immune checkpoint therapy”. 
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of Galon, to identify cancer patients with presence of mutated Fbxw7 compared to controls to identify the cancer as being more likely to respond to immune checkpoint therapy, like anti- PD1 therapy, with the method taught by Galon because Galon teaches that immune checkpoint molecules, like PD1,  were upregulated in Fbxw7 mutated patients compared to patients without Fbxw7 mutations. One ordinary skilled in the art would have known to use cancerous or non-cancerous sample controls in measurement/analysis steps, because this is routinely used in the art, as shown by Galon (comparing patients with or without Fbxw7 mutations), See pages 9 and 14. One ordinary skilled in the art would have been motivated to do so, because the overall benefits of checkpoint blockade cancer immunotherapy vary among individuals and Galon teaches that  patients with a mutated FBXW7 gene have a strong T-cell response with augmented immune checkpoint molecules expression, that immune checkpoint blockade cancer immunotherapy will provide a boost to the pre-existing immune response  and Galon teaches that it is necessary to define reliable predictive biomarkers in an effort to better identify patients who are most likely to benefit from such a treatment. See page 1, line 21-23. 

Claim(s) 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galon (Galon et al., WO 2017/103086 A1, Publication Date: 2017-06-22, cited in IDS), as applied to claims 1, 2, 9, 12, and 16, and further in view of Shin (Shin et al., Cancer Discov., 7(2):188-201, Publication Date: 2016-11-30, cited in IDS).
Galon teaches as set forth above. However, Galon does not teach the method further comprising comparing the activity and/or phosphorylation of the JAK/STAT signaling pathway in the subject sample and control sample. 
Shin teaches that acquired resistance to PD-1 blockade in patients with advanced melanoma can be associated with loss-of-function mutations with loss of JAK1/2. See Abstract.
Shin teaches that tumors from melanoma patients who responded to anti-PD1 therapy had a higher density of CD8 cells and PD-L1 in the cancer and invasive tumor margin. In contrast, the patient with the JAK1P429S missense mutation had undetectable CD8 infiltrates, PD-1 and PD-L1 expression. See page 190, col. 1, paras. 2-3.
Shin teaches that JAK1 were found in 6%, 8%, 10%, and 10% of patients with breast invasive carcinoma, prostate adenocarcinoma, lung adenocarcinoma, and colorectal adenocarcinoma, respectively. Likewise, alterations in JAK2 were found in 12%, 7%, 12%, and 5% of these respective malignancies. See page 194, col. 2, para. 2.
Shin teaches that JAK1/2 mutations that lead to loss of interferon gamma signaling and prevent adaptive PD-L1 expression upon interferon gamma exposure represent an immunoediting process that defines patients with cancer who would not be good candidates for PD-1 blockade therapy. This mechanism would add to other multiple explanations that may lead to primary resistance to PD-1 blockade therapy, including a tumor that lacks antigens that can be a target for a T-cell response, the presence of immune suppressive factors in the tumor microenvironment that exclude T cells in tumors or that lead to alteration of T-cell function, presence of immune suppressive cells such as T regulatory or myeloid-derived suppressor cells, or cancers that have specific genetic signaling or transcriptomes that are not permissive to T-cell infiltrates. The recognition that JAK1/2 loss-of-function mutations would lead to lack of response to PD-1 blockade therapy could be incorporated in oncogenic sequencing panels used to select patients for precision cancer treatments. See page 198, col. 1, para. 4.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the method of Galon to further comprise comparing the JAK/STAT signaling pathway activities, as taught by Shin. The motivation would have been to apply the method in cases where evidence suggests that the frequency of loss of function in JAK1/2 may be high, this would have provided additional criteria and help to select the best patient population that would be more likely to respond to immune checkpoint therapy.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642